Citation Nr: 0722687	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for herniated disc with 
radiation to right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active duty for training from January 1963 to 
July 1963.  Thereafter, he served in the Marine Corp Reserve 
until his discharge in February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his back during a 
weekend drill when he had to carry another Marine over his 
back ("fireman's carry") for about 50 feet with full gear 
on.  He contends he sought treatment with a private 
orthopedic doctor for this injury, and then he took the 
doctor's examination report and x-rays to the military 
doctors who placed him on leave for one year.  At the end of 
the year, he contends he was discharged from service because 
he was only six months from the end of his obligation term.  
The veteran has not able to provide any specific time frame 
in which the claimed injury occurred, but estimates it was 
sometime in 1967.

Service medical records do not show that the veteran was seen 
on sick call for any injury to his back.  At the time of an 
examination conducted in October 1966, the veteran was under 
treatment for a herniated intervertebral disc that was 
temporarily disqualifying.  On the Report of Medical History, 
the veteran stated that he injured his back in September 1965 
but did not describe the incident that caused the injury.  A 
letter from the veteran's treating orthopedist stated that 
the veteran had symptomatically improved since June 1, 1966 
but continued to be problematic and potentially risky for 
basic training and field duty.  The examiner recommended that 
the veteran be placed in Leave of Absence status for three 
months at which time reevaluation of the condition should be 
made.  

The veteran was reexamined in March 1967 to consider whether 
he was fit for retention in the Marine Corp Reserve.  The 
examination report shows the veteran was still under the care 
of a private orthopedist for a degenerative disc problem with 
residuals persisting.  X-rays revealed herniated 
intervertebral disc with sciatica.  There is no indication on 
the Report of Medical History or Report of Medical 
Examination as to the cause of the veteran's injury.  The 
diagnosis was herniated intervertebral disc with sciatica, 
currently disabling.  The veteran was found to be not 
qualified for retention, and it was recommended that the 
veteran be transferred to Class III to await final 
determination of the Chief, Bureau of Medicine and Surgery.  

In order to fully develop the record, attempts should be made 
to obtain the veteran's service personnel records as would 
show when the veteran was on active and inactive duty for 
training; whether the veteran was discharged due to 
disability and, if so, whether that disability was considered 
to be in the line of duty.  If there was a medical board 
evaluation, those records may be in the personnel records, 
and there may be a line of duty investigation report.  In 
regards to these efforts, the Board notes that the DD214 from 
the veteran's initial period of active duty for training 
shows that he was transferred to Battery B, 1st LAAM 
Battalion, U.S. Marine Corp Reserve in Pasadena, California.  
The veteran testified that his unit was assigned out of 
Pasadena, California.

Finally, the Board notes that, since the veteran was last 
provided notice of VA's duty to notify and assist, many 
changes have been made as to the application of the governing 
laws.  Thus the veteran should be provided with a current 
notice letter related to his claim for service connection 
that is compliant with the current state of the law.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
is compliant with the current law 
regarding information and evidence 
necessary to substantiate the claim, the 
information the veteran is to provide, and 
the information the VA is to obtain.  

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the appellant's 
service personnel records for the period 
of his Reserve duty (January 1963 to 
February 1968) with Battery B, 1st LAAM 
Battalion, U.S. Marine Corp Reserve in 
Pasadena, California, or any other 
subsequent duty assignment(s) of record, 
as would show when the veteran was on 
active and inactive duty for training; 
whether the veteran was discharged due to 
disability and, if so, whether that 
disability was considered to be in the 
line of duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, 
a negative reply is requested.

3.  Then, after taking any further actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claim.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



